Title: To Thomas Jefferson from George Washington, 1 January 1794
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Philadelphia January 1st. 1794

I yesterday received with sincere regret your resignation of the office of Secretary of State. Since it has been impossible to prevail upon you, to forego any longer the indulgence of your desire for private life; the event, however anxious I am to avert it, must be submitted to.
But I cannot suffer you to leave your Station, without assuring you, that the opinion, which I had formed, of your integrity and talents, and which dictated your original nomination, has been confirmed by the fullest experience; and that both have been eminently displayed in the discharge of your duties.
Let a conviction of my most earnest prayers for your happiness accompany you in your retirement; and while I accept with the warmest thanks your solicitude for my welfare, I beg you to believe, that I always am Dear Sir Your Sincere friend and Affecte. Hble Servant.

Go: Washington

